Citation Nr: 1429753	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  0-09 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a clotting disorder, diagnosed as deep vein thromboses, to include as secondary to (or aggravated by) service-connected prostate cancer and/or as due to exposure to herbicides.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to April 1971.  He served in the Republic of Vietnam from May 1970 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision of the Regional Office (RO) in Buffalo, New York.  The RO denied the Veteran's claims.

In June 2012, the RO remanded the issues on appeal to the RO for additional development of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has a clotting disorder that is secondary to his service-connected prostate cancer.  He also alleges that he is entitled to a TDIU based on service-connected disabilities.  At this time, service connection is in affect for only one disability, namely prostate cancer, which is rated 60 percent disabling.

As stated, these matters were remanded for further development of the evidence in June 2012.  At that time, the Board posed several questions that were answered thoroughly by a VA examiner in June 2012.  However, the VA examiner did not explicitly respond to one of the questions posed in the remand.  Before the Board may proceed, therefore, the information requested must be provided.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Specifically, in June 2012, the VA examiner provided an excellent rationale as to why the Veteran's clotting disorder was not the result of his service-connected prostate cancer, which essentially resolved by the time he developed the clotting disorder.  The VA examiner, however, did not respond to the Board's inquiry regarding whether the service-connected prostate cancer aggravated the claimed clotting condition.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A remand is necessary for a response to that question.  A re-examination of the Veteran is not necessary, however.  The question to be answered is posed below.

Furthermore, in June 2012, the VA examiner provided an opinion regarding the impact of the Veteran's vascular condition on employability.  The VA examiner, however, did not opine on the impact of the Veteran's sole service-connected disability, namely prostate cancer residuals, on employability as requested in the June 2012 remand.  As well, the examiner did not comment, as requested, on an August 2007 private medical opinion regarding employability.  The requested opinion and comments must be provided as detailed below.  Stegall, supra.  

Accordingly, the case is REMANDED to the RO/AOJ for the following action:

1.  Return the Veteran's claims folder to the June 2012 VA examiner for a clarifying medical opinion.  If that examiner is not available, provide the claims file to another physician similarly qualified to render the requested opinion.  The entire claims folder and a copy of this remand must be made available to the examiner and the examination report must reflect review of pertinent material in the claims folder.

The examiner must provide an opinion as to whether or not it is likely that the Veteran's service-connected prostate cancer aggravated any clotting disorder.

The examiner must provide a complete rationale for all findings and conclusions.  If an opinion cannot be rendered without a resort to speculation, the examiner must indicate why it would be speculative to respond.

2.  Schedule the Veteran for a VA examination to determine the effects of his service-connected prostate cancer (residuals) on his employability.  The entire claims folder and a copy of this remand must be made available to the examiner, and the examination report must reflect review of pertinent material in the claims folders. 

The examiner must enumerate the prostate cancer residuals and indicate whether the service-connected prostate cancer residuals have an impact on the ability or inability to obtain and/or maintain substantially gainful employment, versus what would be considered instead just marginal employment, if only considering this service-connected disability and not the Veteran's age or disabilities that are not service connected.  

The examiner is asked to comment on an August 2007 opinion from a private physician, Dr. LJB, that the Veteran's prostate cancer residuals render him "unable to come anywhere close to maintaining the work schedule necessary to maintain his marina."

In all conclusions, the examiner must identify and explain the medical basis or bases for the opinions, with identification of pertinent evidence and citations to any referenced medical treatises or research.  If the examiner is unable to render an opinion without resort to speculation, he or she must explain why.

3.  Thereafter, consider all of the evidence of record and readjudicate the issues.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



